PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/773,315
Filing Date: 27 Jan 2020
Appellant(s): Covidien LP



__________________
Christopher Trainor
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02 May 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03 December 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
              Claim Rejection under 35 U.S.C. 102
	 (A) Appellant argues on page 9, lines 9-12 of the brief that there is no disclosure in Swayze et al. (US Patent No. 9,839,427) to suggest that it would be advantageous for ‘"the staples received only in the distal-most staple receiving slots of the two inner rows of staple receiving slots [to be] larger than the staples received within remaining staple receiving slots of the inner rows of staple receiving slots" as recited in independent claim 15’.  (emphasis added).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the staples received only in the distal-most staple receiving slots, two inner rows) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The words “only” and “two” do not appear in claim 15.  Claim 15 does not recite ‘"the staples received only in the distal-most staple receiving slots of the two inner rows of staple receiving slots”.  
Accordingly, Applicant’s argument is not commensurate with the scope of the claim, and this argument is unpersuasive.

	(B) Appellant argues on pages 9-10 of the brief that Swayze et al. (US Patent No. 9,839,427) fails to disclose "the staples received in the distal-most staple receiving slots of the inner rows of staple receiving slots is larger than the staples received within remaining staple receiving slots of the inner rows of staple receiving slots" as recited in independent claim 15, because Swayze et al. teaches generally that it may be desirable for the formed heights of the staples in a single row to increase or decrease from staple to staple.   
	Requirements of language of Claim 15 
	 Claim 15 requires "the staples received in the distal-most staple receiving slots of the inner rows of staple receiving slots is larger than the staples received within remaining staple receiving slots of the inner rows of staple receiving slots".  
In accordance with MPEP 2111, the pending claims must be given their broadest reasonable interpretation consistent with the specification; and in accordance with MPEP 2111.01, under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.
	The words of the claim neither recite nor require any limitations on the “remaining staple receiving slots” with respect to each other.  When given its broadest reasonable interpretation, the claim language does not recite and does not require that the remaining staple slots be equal to each other.  The claim language does not prohibit remaining staple slots that increase or decrease with respect to each other. 
	Disclosure of Swayze et al.
	Swayze et al. disclose that “it may be desirable for the formed heights of the staples in a single row to increase (or decrease) from staple to staple” ([99]), and that the effect of obtaining different formed heights of the staples may be obtained with “staples 222 with differing pre-formation prong heights (“P”)” ([112]), and that “pre-formation staple prong lengths may vary within a staple row 500-510 or across staple rows” ([112]).   While the phrase “it may be desirable for the formed heights of the staples in a single row to increase (or decrease) from staple to staple” does not indicate whether proximal-to-distal or distal-to-proximal is intended, the result is the same.  If Swayze et al. is referencing that the formed heights increase from proximal to distal, then the distal staple is the tallest, and if Swayze et al. is referencing that the formed heights decrease from distal to proximal, the distal staple is still the tallest.  In either interpretation, Swayze et al. disclose that the distal most staple is the tallest.  Since the formed heights of the staples in a row (including an inner row) decrease from staple to staple, then the pre-formation prong height of the distal-most staple will be greater (i.e., the staple will be larger) than the pre-formation prong height of the remaining staples within the row. 
	Since the distal-most staples are the largest staples in a row, then every other remaining staple in the row is smaller than the distal-most staple, and the distal-most staples are larger than the remaining staples. Therefore, Swayze et al. disclose that the staples received in the distal-most staple receiving slots of the inner rows of staple receiving slots are larger than the staples received within remaining staple receiving slots of the inner rows of staple receiving slots. 
	Therefore, the rejection of claim 15 under 35 USC 102(a)(1) over Swayze et al. should be sustained.

	Claim Rejections under 35 U.S.C. 103 
	(C) Appellant argues on page 10 of the brief that independent claim 15 and claims 16 and 17 which depend from independent claim 15, are allowable. 
	In response, as set forth in paragraph (B) above, independent claim 15 is unpatentable under 35 USC 102(a)(1) over Swayze et al., and Appellant’s argument should be deemed unpersuasive.   
	Therefore, the rejection of claims 16 and 17 under 35 U.S.C. 103 over Swayze et al. should be sustained.
	(D) Appellant argues on page 11 of the brief that Swayze et al. (US Patent No. 9,839,427) “provides no direction to one having ordinary skill in the art to identify advantageous staple forming pocket configurations from an infinite number of potential staple deforming pocket configurations”, and that Swayze et al. fails to teach or suggest distal-most staple deforming pockets in the inner rows that have a configuration that is different from the configuration of the staple deforming pockets remaining in the inner rows, because Swayze et al. merely states that it may be desirable for the formed heights of staples within a row to increase or decrease.
	Requirements of language of Claims 1 and 8 
	 Independent claims 1 and 8 require "the distal-most staple deforming pocket of the inner rows of staple deforming pockets having a configuration different from the configuration of remaining staple deforming pockets in the inner rows of staple deforming pockets ".  
In accordance with MPEP 2111, the pending claims must be given their broadest reasonable interpretation consistent with the specification; and in accordance with MPEP 2111.01, under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.
	The words of the claim neither recite nor require any limitations on the “remaining staple deforming pockets” with respect to each other.  When given its broadest reasonable interpretation, the claim language does not recite and does not require that the remaining staple deforming pockets be equal to each other.  The claim language does not prohibit remaining staple deforming pockets that increase or decrease with respect to each other. 
	Disclosure of Swayze et al.
	Swayze et al. disclose that “it may be desirable for the formed heights of the staples in a single row to increase (or decrease) from staple to staple” ([99]), that the effect of obtaining different formed heights of the staples “may be achieved by altering the depths of the forming pockets 202” ([100]), and that “a multitude of different depths could be used in a single row 500-510 or across rows 500-510” ([111]). Since the formed heights of the staples in a row (including an inner row) increase or decrease from staple to staple, the formed height of the distal-most staple will be different from the formed height of the remaining staples within the row.
	Accordingly, since Swayze et al. also disclose that different forming pocket depths produce different formed heights of staples, then Swayze et al. disclose that the distal-most staple deforming pocket of each inner row has a configuration different from the configuration of the remaining staple deforming pockets in the inner rows. Since the distal-most pocket has a configuration that is different from every other remaining pocket in a row, then the distal-most pocket has a configuration that is different from the remaining pockets in the row. 
	Since the distal-most staple deforming pockets are the largest (or smallest) staple deforming pockets in a row, then the distal-most staple deforming pocket has a configuration that is different from the configuration of every other remaining staple deforming pocket in the row.  Therefore, Swayze et al. disclose that the distal-most staple deforming pockets of the inner rows have a configuration that is different from the configuration of remaining staple deforming pockets in the inner rows of staple deforming pockets. 
	Accordingly, Appellant’s argument that Swayze et al. “provides no direction to one having ordinary skill in the art to identify advantageous staple forming pocket configurations from an infinite number of potential staple deforming pocket configurations” should be deemed unpersuasive because the claimed subject matter is taught by the applied prior art of Swayze et al.
	 Therefore, the rejection of claims 1 and 8 under 35 U.S.C. 103 over Swayze et al. should be sustained.
 
	(E) Appellant argues on pages 11-12 of the brief that Thompson et al. (US Pat. Publ. No. 2017/0172571) fails to cure the deficiencies of Swayze et al. (US Patent No. 9,839,427).
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	Therefore, the rejection of claims 4-6 and 11-13 under 35 U.S.C. 103 over Swayze et al. in view of Thompson et al. should be sustained.

	(F) Appellant argues on page 12 of the brief that Gonzalez (US Pat. Publ. No. 2016/0345976) fails to cure the deficiencies of Swayze et al. (US Patent No. 9,839,427) and Thompson et al. (US Pat. Publ. No. 2017/0172571).
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	Therefore, the rejection of claims 7, 14, and 18 under 35 U.S.C. 103 over Swayze et al. in view of Thompson et al. and further in view of Gonzalez should be sustained.
 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        
Conferees:
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        
/DAVID C EASTWOOD/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.